DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Applicant submits in pages 10-11 of the remarks that Wolf fails to teach or suggest the subject matter of claims 1, and consequently fails to suggest the invention of claims 2, 4, 10-13 and 16. 
Examiner respectfully disagrees, since scope of independent claims 1 and 10 as amended cannot be ascertained in view of the 35 USC 112(a) and 112(b) rejections as follows. 
Absent clear and specific structural limitations to clearly discern the invention, prior art reads well on the breadth of claims 1 and 10. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 10 respectively reciting “a third monopole antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 respectively reciting “a first monopole antenna”, “a second monopole antenna” and “a third monopole antenna” are new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 respectively reciting “a first monopole antenna”, “a second monopole antenna” and “a third monopole antenna” are indefinite, since these limitations appear to contradict with Fig. 2 of the invention, depicting a multi-band monopole diversity antenna element 200 comprising first-third conductive strip segments 205, 210, 220 (respectively). Hence, scope of these limitations cannot be ascertained. 
Claims 1 and 10 respectively reciting “the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length” is indefinite, since it’s not understood how strip segments are “configured” to provide the frequency ranges as claimed. Further, scope of the limitation “at or near” cannot be ascertained. 
Claim 1 reciting “a multi-band diversity antenna element comprising: a first conductive strip element…a second conductive strip element…a third conductive strip element…and a wireless communication circuit coupled to the drive node” is indefinite, since it’s unclear how the multi-band diversity antenna element 300 (Fig. 3 of the invention) also comprises the wireless communication circuit 372, i.e., the antenna element 300 and the communication circuit 370 are separate elements. 

Claim 10 reciting “coupling the multi-band diversity antenna element to a drive node of a wireless communication circuit of the external medical communicator” is indefinite, since scope of “the multi-band diversity antenna element” and “the external medical communication” cannot be 
Claims 2-8 and 11-16 are rejected for depending claims 1 and 10, respectively. 
There should be clear recitation of interrelated structure in order to provide a complete and operable antenna. 

To expedite prosecution, it is respectfully suggested to amend claim 1 as follows, thereby better reading on the instant invention (claim 10 should also be amended accordingly):
1. (Currently Amended) An external medical device communicator configured to communicate wireless signals to one or more medical devices, the external medical device communicator comprising: 
a wireless communication circuit including a drive node; and
a multi-band diversity antenna element comprising: 
a first conductive strip segment 
a second conductive strip segment the drive node; 
a third conductive strip segment 
wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band of 401-406 MHz, and the second conductive strip segment and the third conductive strip segment are sized for communication in a North American industrial, scientific, and medical (ISM) frequency band of 902-928 MHz;  
wherein the multi-band diversity antenna element of the external medical device communicator has a planar monopole structure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Wolf” (US 8378910).  

Claim 1: As best understood, Wolf discloses an external medical device communicator configured to communicate wireless signals to one or more medical devices (see background, col. 1, 
a multi-band diversity antenna element (Figs. 39-40) comprising:
a first conductive strip segment 3904 (top left) comprising a first monopole antenna, the first conductive strip having a first length (see Fig. 39; col. 1, ll. 60-64; col. 5, ll. 60-67) (a skilled artisan would appreciate that a conductive strip segment on a PCB and a conductive strip-shaped slot on a PCB are interchangeable, i.e., they provide the same functionality when used as antennas); 
a second conductive strip segment 3904 (top right) comprising a second monopole antenna, the second conductive strip having a second length different from the first length (col. 5, ll. 60-67; lengths can be sized as desired for target operating frequency band(s)) and coupled to the first conductive strip segment at a feed point (of feed lines 3906, Fig. 40) to be electrically coupled to a drive node (of coax cable 3912); and 
a third conductive strip segment 3904 (bottom left, Fig. 39) comprising a third monopole antenna, the third conductive strip having a third length less than both the first length and the second length (col. 5, ll. 60-67; lengths can be sized as desired for target operating frequency band(s)), wherein a first end of the third conductive strip segment is coupled to the feed point and a second end is coupled to a circuit ground 3904 (see Fig. 42); and 
a wireless communication circuit 3902 comprising the drive node, wherein the antenna element is (inherently) coupled to the drive node (see Figs. 39-40).  
Wolf fails to expressly teach wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.

Wolf further teaches “The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length, in order to obtain different resonant frequencies and bandwidths for communication diversity. 

Claim 1: As best understood, Wolf discloses an external medical device communicator configured to communicate wireless signals to one or more medical devices (see background, col. 1, second para. suggesting the antenna can be used in or with a medical device; hence, this limitation is deemed inherent), the external medical device comprising: 
a multi-band diversity antenna element (Fig. 52 reproduced below) comprising:



    PNG
    media_image1.png
    697
    547
    media_image1.png
    Greyscale

a second conductive strip (inverted L shaped) segment B (right side of 5206) comprising a second monopole antenna, the second conductive strip having a second length different from the first length (col. 5, ll. 60-67) and coupled to the first conductive strip segment at a feed point 5208/5209 to be electrically coupled to a drive node 5212 (col. 5, ll. 40-45); and 
a third conductive strip segment C comprising a third monopole antenna, the third conductive strip having a third length less than both the first length and the second length (see Figs. 1-3 and col. 5, 
a wireless communication circuit 1200 (Fig. 12; col. 4, ll. 61-65) comprising the drive node 5212 (Fig. 52), wherein the antenna element is (inherently) coupled to the drive node.  
Wolf fails to expressly teach wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)


Claim 2: Wolf discloses the external medical device communicator of claim 1, wherein the third length is a specified fraction of an overall length corresponding to the first length plus the third length (see Figs. 52 reproduced above), and the antenna is coupled to the drive node 5212 to transfer information (transferring information is deemed inherent) without an impedance matching circuit (no impedance matching circuit is taught in the Fig. 53 embodiment of Wolf; hence, a skilled artisan would recognize that an impedance matching circuit isn’t used). 

Claim 10: As best understood, Wolf discloses a method of forming a multi-band diversity antenna element for an external medical communicator (see col. 1, second para. suggesting the antenna can be used in a medical device), the method comprising: 
coupling a first end of a first conductive strip (L shaped) segment A (left side of 5206, Fig. 52 reproduced above) comprising a first monopole antenna and having a first length to a first end of a second conductive strip (inverted L shaped) segment B (right side of 5206) comprising a second monopole antenna and having a second length different from the first length (col. 5, ll. 60-67) (a skilled artisan would appreciate that a conductive strip segment on a PCB and a conductive strip-shaped slot on a PCB are interchangeable, i.e., they provide the same functionality when used as antennas); 

coupling the multi-band diversity antenna element to a drive node 5212 of a wireless communication circuit 1200 (Fig. 12; col. 4, ll. 61-65) of the external medical communicator; and
forming a connector (at 3908, Fig. 42) for circuit ground 3904 at a second end of the third conductive strip segment (col. 13, second para.). 
Wolf fails to expressly teach wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between slot segments. Meander slot antennas having different resonant frequencies and bandwidths can therefore be constructed by changing any one or more of these parameters.” (col. 5, ll. 53-59)
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s method such that wherein the first conductive strip segment is configured to provide a first specified operating frequency range at or near a fundamental resonance mode corresponding to the first length plus the third length, and the second conductive strip segment is configured to provide a second, higher, specified operating frequency range at or near a fundamental resonance mode corresponding to the second length plus the third length, thereby facilitating dual band performance for communication diversity. 

Claims 11 and 12: Wolf fails to expressly teach forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a first side and arrange a second section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a second side; 
including forming a bend of substantially a right angle in the second conductive strip segment and the first and second sections of the first conductive strip segment parallel to the second conductive strip segment, wherein a first portion of the second conductive strip segment is coplanar in a first plane with first portions of the first and second sections of the first conductive strip segment, and a second portion of the second conductive is coplanar in a second plane with second portions of the first and second sections of the first conductive strip segment. 

Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s method to include forming a plurality of turns in the first conductive strip segment to arrange a first section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a first side and arrange a second section of the first conductive strip segment to be substantially parallel to the second conductive strip segment on a second side, including forming a bend of substantially ninety degrees in the second conductive strip segment and the first and second sections of the first conductive strip segment parallel to the second conductive strip segment, wherein a first portion of the second conductive strip segment is coplanar in a first plane with first portions of the first and second sections of the first conductive strip segment, and a 

Claim 16: Wolf discloses the method of claim 10, including coupling the first ends of the first, second, and third conductive strip segments to a drive node 5212 (Fig. 52 reproduced above) of a wireless communication circuit (on 5210) of the external medical communicator and operating the wireless communication circuit without an antenna impedance matching circuit (no impedance matching circuit is taught in the Fig. 53 embodiment of Wolf; hence, a skilled artisan would recognize that an impedance matching circuit isn’t used).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (cited above) in view of “Chiu” (US 2010/0060528).
Claim 3: Wolf discloses the external medical device communicator of claim 1, wherein the first conductive strip segment 5206 (Fig. 52) includes a plurality of turns so that a first section of the first conductive strip segment is arranged to be parallel to the second conductive strip segment on a first (top) side. 
Tsai fails to expressly teach a second section of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment on a second side.
Chiu discloses wherein the first conductive strip segment 31 (Fig. 3 reproduced below) includes a plurality of turns so that a first section 1 of the first conductive strip segment is arranged to be substantially parallel to the second conductive strip segment 32 on a first (upper) side and a second section 2 of the first conductive strip segment 31 is arranged to be parallel to the second conductive strip segment 32 on a second (lower) side.

    PNG
    media_image2.png
    536
    684
    media_image2.png
    Greyscale

Chiu teaches a miniature dual frequency antenna formed without increasing volume [¶ 4] [¶ 8]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Wolf’s antenna such that a second section of the first conductive strip segment is arranged to be parallel to the second conductive strip segment on a second side, in order to effectively miniaturize the antenna and facilitate multi-band operation.   

Claim 5: Wolf fail to expressly teach wherein a first portion of the first conductive strip segment and a first portion of the second conductive strip segment are coplanar in a first plane, and a second portions of the first conductive strip segment and a second portion of the second conductive strip segment are coplanar in a second plane, wherein the second plane is orthogonal to the first plane.
However, Wolf teaches “[t]he resonant frequency and bandwidth of a meander slot antenna are functions of various parameters, including, for example, the number of slot segments that form the meander slot, the area of the slot, and the dimensions of the meander slot. The dimensions of the meander slot include, for example, the length and width of each slot segment, and the spacing between 
Wolf further teaches “[e]nhanced ultra wideband and dual band performance can be achieved, in some embodiments, as illustrated in FIG. 52. For example, two ultra wideband meander slot antennas 5204 and 5206, or one standard meander slot antenna and one wideband antenna, can be placed on a common substrate 5210 and fed by a common feed line 5212. The slots 5204 and 5206 can be configured to resonate at different frequencies. The bandwidth and center frequency of each meander slot antenna can be adjusted so that the frequency spectrum of the two meander slot antennas overlaps. The bandwidth and center frequency of each meander slot antenna can also be adjusted for different frequency bands, where the frequency spectrums of the bands do not overlap.” (col. 15, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein a first portion of the first conductive strip segment and a first portion of the second conductive strip segment are coplanar in a first plane, and a second portions of the first conductive strip segment and a second portion of the second conductive strip segment are coplanar in a second plane, wherein the second plane is orthogonal to the first plane, in order to facilitate multi-band performance for communication diversity. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (cited above) in view of “Nghiem” (US 2013/0009839) and “Jo” (US 7079079). 
Claim 6: Wolf fails to teach wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and the third conductive strip segment are 
Nghiem discloses a multi-band antenna 310 (Figs. 3A-3B) having segments 360A-360D that are sized for communication in a medical implant communication service (MICS) extended frequency band, and in a short range device (SRD) or a North American industrial, scientific, and medical (ISM) frequency band.
Nghiem teaches [¶ 28] “[i]n an example, the multi-band planar antenna 310 can be configured to provide multiple usable ranges of operating frequencies, such as including a first operating frequency range 382A centered just above about 400 MHz (e.g., including a Medical Implant Communications Service (MICS) frequency range), a second operating frequency range 382B centered just above 900 MHz (e.g., including a first Industrial, Scientific, and Medical (ISM) band), a third operating frequency range 382C centered around about 1700 MHz (e.g., including a cellular data or mobile phone frequency range), or a fourth operating frequency range 382D centered just above 2.4 GHz (e.g., including a second ISM band).”
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern.” (col. 1, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wolf’s antenna such that wherein the first conductive strip segment and the third conductive strip segment are sized for communication in a medical implant communication service (MICS) extended frequency band, and the second conductive strip segment and . 

Allowable Subject Matter
Claims 4, 7, 8 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/HASAN ISLAM/Primary Examiner, Art Unit 2845